DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR10-2018-0059717 on 05/25/2018. It is noted that applicant has filed a certified copy of the KR10-2018-0059717 application as required by 37 CFR 1.55, however applicant has not filed a translation of the aforementioned foreign patent document.
 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.: 11087185 (herein referred to as Patent’185) in view of Feng et al (Pub No.: US 2018/0336683 A).
 	Instant claims 
US Patent No.: 11087185
1. A processor-implemented neural network adjustment method comprising: 
1. A processor-implemented neural network adjustment method comprising:
generating a feature image by applying a input image to a convolutional network;
generating a feature image having a size that is less than a size of an input image by applying the input image to a convolutional network;
determining at least one class corresponding to the feature image;
determining at least one class corresponding to the feature image;
generating a class image by applying the feature image to a deconvolutional network;
generating a class image having a size corresponding to the size of the input image by applying the feature image to a deconvolutional network;
calculating a loss of the class image based on a verification class image preset with respect to the input image;
calculating a loss of the class image based on a verification class image preset with respect to the input image;
and adjusting the neural network based on the loss, wherein the adjusting of the neural network comprises:
and adjusting the neural network based on the loss, wherein the adjusting of the neural network comprises:
calculating a main loss between the verification class image and the class image;
calculating a main loss between the verification class image and the class image;
calculating an auxiliary loss based on a reduced verification class image of verification class image and auxiliary class image of the feature image, wherein the reduced verification class image is generated based on a mode class of a target block of a plurality of blocks of verification class image;
generating a reduced verification class image by reducing a size of the verification class image based on a size of the feature image; generating an auxiliary class image based on the feature image; calculating the auxiliary loss based on the reduced verification class image and the auxiliary class image;
and adjusting the neural network based on the calculated main loss and the calculated auxiliary loss.
and adjusting the neural network based on the calculated main loss and the calculated auxiliary loss.

 	Note the comparison above, Patent’185 does not expressly disclose the reduced verification class image is generated based on a mode class of a target block of a plurality of blocks of verification class image.
 	Feng discloses a multi-label sematic boundary detection method including he reduced verification class image is generated based on a mode class of a target block of a plurality of blocks of verification class image (see [p][0093]  - where the neural network is trained to minimize a loss function of a difference between the multi-label edge-map of training images performed by the neural network and ground truth multi-label edge-map of the training images having at least some edge pixels classified into multiple semantic classes, wherein the loss function independently determines classification errors for each semantic class).
 	Patent’185 and Feng are combinable because they are directed to image segmentation.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the teaching of Feng as a modification to the teaching of Patent’185.
 	The suggestion/motivation for doing so would have been to take “advantage of higher-level contextual information while avoiding the risk to overly fine-tune the lower layers for class agnostic boundary prediction and disturb extracting higher-level context information” (see [p][0015])
 	Therefore, it would have been obvious to combine Feng with Patent’185 to obtain the invention as specified in claim 1.

 	As to claim 16, Patent’185 does not expressly disclose the apparatus, wherein the neural network apparatus is included in a server. Feng teaches an apparatus (see Fig 2), wherein the neural network apparatus is included in a server (290 – see Fig 2). Therefore combining Patent’185 and Feng would meet the claim limitations for the same reasons as previously discussed in claim 1.
 	 	
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.: 11087185 (herein referred to as Patent’185) in view of Feng et al (Pub No.: US 2018/0336683 A) further  in view of  Biswas et al (Pub No.: 2020/0134833). 
  	As to claim 17, the combination of Patent’185 and Feng as a whole does not expressly disclose the apparatus, wherein the neural network apparatus is included in a mobile device.
 	Biswas discloses an apparatus for wherein the neural network apparatus is included in a mobile device (122 – see Fig. 1).  
 	Patent’185, Feng and Biswas are combinable because they are directed to image segmentation.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the teaching of Biswas as a modification to the teaching of Patent’185 as modified by Feng
 	The suggestion/motivation for doing so would have been for encoding objects in a camera-captured image with a deep neural network pipeline including multiple convolutional neural networks or convolutional layers (see abstract)
 	Therefore, it would have been obvious to combine Biswas with Patent’185 as modified by Feng to obtain the invention as specified in claim 17.
 	
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein the calculating of the auxiliary loss comprises: generating the reduced verification class image by reducing a size of the verification class image based on a size of the feature image; generating the auxiliary class image based on the feature image; and calculating the auxiliary loss based on the reduced verification class image and the auxiliary class image. 
 	
 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	 
 	TSATSIN et al (Pub No.: 20170357896) discloses a CONTENT EMBEDDING USING DEEP METRIC LEARNING ALGORITHMS. 
.   	Han et al (Pub No.:2018/0121762) discloses NEURAL NETWORK FOR OBJECT DETECTION IN IMAGES. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 23, 2022